         Case 1-19-41320-nhl      Doc 24     Filed 05/28/19     Entered 05/28/19 14:02:16




HASBANI & LIGHT, P.C.
Seth D. Weinberg, Esq.
450 Seventh Avenue
New York, New York 10123
Tel. (646) 490-6677
Fax (347) 491-4048
sweinberg@hasbanilight.com

Counsel to the Debtor and
Debtor-in-Possession

                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF NEW YORK


In re:                                                 Chapter 11

MITCHELL LANE NY LLC (DE),                             Case No. 19-41320 (NHL)

                       Debtor.


    SUPPLEMENTAL DECLARATION OF SETH D. WEINBERG IN SUPPORT OF
  APPLICATION OR ORDER UNDER 11 U.S.C. §§ 327(a) AND 328 OF THE FEDERAL
 RULES OF BANKRUPTCY PROCEDURE AUTHORIZING THE EMPLOYMENT AND
    RETENTION OF HASBANI & LIGHT, P.C. AS COUNSEL FOR THE DEBTOR


         Seth D. Weinberg, being duly sworn, states the following under penalty of perjury:

         1.     I am an associate of Hasbani & Light, P.C. (the “Firm”) located at 450 Seventh

Avenue, Suite 1408, New York, New York 10123. I am a member in good standing of the Bar of

the State of New York, and I am admitted to practice before this Court.

         2.     I am in all respects competent to make this Supplemental Declaration in support of

the application (the “Application”) to retain the Firm as counsel for the above-captioned debtor and

debtor-in-possession (the “Debtor”) pursuant to sections 327(a) and 328 of the Bankruptcy Code,

Bankruptcy Rule 2014(a), and Local Rule 2014-1. Unless otherwise stated in this Declaration, I

have personal knowledge of the facts set forth herein.

         3.     The Firm does not expect to share fees earned in this case with any other attorneys or


                                                  1
       Case 1-19-41320-nhl        Doc 24     Filed 05/28/19     Entered 05/28/19 14:02:16




parties.

           4.   The $210.00 per hour billing rate applies to all attorneys, paralegals, partners and

associates and is not expected to change.

           5.   The Firm did not receive a retainer to handle the instant matter.

DATED: May 28, 2019

                                                       /s/ Seth D. Weinberg
                                                       Seth D. Weinberg




                                                   2
Case 1-19-41320-nhl   Doc 24   Filed 05/28/19   Entered 05/28/19 14:02:16




                                   3
